The plaintiff in error was convicted in the county court of Craig county on an information charging that he did have possession of seven pints of alcohol with the unlawful intent of selling the same, and was sentenced to serve a term of 30 days in the county jail, and to pay a fine of $50 and the costs. From this judgment an appeal was properly perfected. We have carefully examined the record, and our conclusion is that there is no merit in the assignments of error.
Three witnesses for the state testified that they went to the rooming house conducted by plaintiff in error, and there found in one of the rooms about 100 empty bottles and seven pint bottles of alcohol, and that he was in the room at the time. *Page 577 
As a witness in his own behalf the defendant testified that his name was "Algie Baldwin." His explanation about the alcohol was as follows:
"I was standing there in the kitchen that night, and a fellow came in the door and asked me for a drink of water, and he said, `Can I go out the back door?' and I said, `Yes'; and he stepped out the back door and brought this whisky in. I asked him, `What do you mean?' and he just stood there and looked at me. I said, `You take this out.' He walked right out and left it there. His name was Lynn Wallace." — That Wallace was rooming there at the time.
Where there is evidence in the record to support the verdict, and the same has been approved by the trial court, this court will not review the evidence to determine its weight or sufficiency. The jury, no doubt, in determining the truth of the defendant's testimony, took into consideration the other criminating circumstances.
Finding no error in the record, the judgment is affirmed. Mandate forthwith.
ARMSTRONG and MATSON, JJ., concur.